         Case 19-34548 Document 120 Filed in TXSB on 12/17/19 Page 1 of 5



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

In re:                                               §
                                                     §
Houston-Harris Division Patrol, Inc.,                §                       Chapter 7
                                                     §
         Debtors.                                    §               Case No. 19-34548


     TRUSTEE’S EMERGENCY APPLICATION FOR AUTHORITY TO PAY
                ROUTINE ADMINISTRATIVE EXPENSES


Pursuant to Local Rule 9013:

      THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
      YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE
      MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
      PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY
      TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE
      WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR
      RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF
      YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
      WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
      HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
      UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
      EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT HEARING.

      EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS
      THE MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS
      THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF
      OR IF YOU BELIEVE THAT EMERGENCY CONSIDERATION IS NOT
      WARRANTED, YOU SHOULD FILE AN IMMEDIATE RESPONSE.

      REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE CHRISTOPHER M. LOPEZ, UNITED STATES BANKRUPTCY
JUDGE:




TRUSTEE’S APPLICATION FOR AUTHORITY TO PAY ROUTINE ADMINISTRATIVE EXPENSES               PAGE | 1
        Case 19-34548 Document 120 Filed in TXSB on 12/17/19 Page 2 of 5



        Christopher R. Murray, Chapter 7 trustee for the bankruptcy estate of Houston-

Harris Division Patrol, Inc. (“Debtor”), and files this Emergency Application for

Authority to Pay Routine Administrative Expenses (“Application”). In support of this

Application, the Trustee respectfully states as follows:

                                        JURISDICTION AND VENUE

        1.      The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§

1334 and 157(a). This action is a core-proceeding pursuant to 28 U.S.C. § 157(b)(2)(A)

and (O).

        2.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      This Court has constitutional authority to enter a final order regarding this

Motion.

                            BACKGROUND AND RELIEF REQUESTED

        4.      On August 14, 2019 (“Petition Date”), the Debtor filed a voluntary

Chapter 11 petition in this Court. On August 19, 2019, Christopher R. Murray

(“Trustee”) was appointed as the Chapter 11 Trustee. On August 27, 2019, the Court

granted the Trustee’s motion to convert this case to a case under chapter 7 of the

bankruptcy code (“Conversion Date”). On August 28, 2019, the Office of the United

States Trustee reappointed the Trustee as the chapter 7 trustee.

        5.      Throughout the course of the Trustee’s appointment in this case, he has

utilized the services of Sam Leslie. Mr. Leslie was the regional manager, regional vice

president, and general manager for the Debtor. His knowledge of the Debtor, its



TRUSTEE’S APPLICATION FOR AUTHORITY TO PAY ROUTINE ADMINISTRATIVE EXPENSES            PAGE | 2
        Case 19-34548 Document 120 Filed in TXSB on 12/17/19 Page 3 of 5



relationships with its customers and employees, and the Debtor’s financial affairs has

proved invaluable in its winddown and liquidation.

        6.      The Trustee seeks court authority to compensate Mr. Leslie for the services

he has provided as an administrative expense, as his services were actual and necessary

costs and expenses necessary for preserving the estate pursuant to 11 U.S.C §

503(b)(1)(a)(i). Mr. Leslie’s services include hourly time relating to: (1) assistance with

collections of accounts receivable; (2) acting as a liaison between the estate, customers

and vendors; (3) assisting the Trustee with the payment of prepetition and postpetition

employee payroll and employee wage claims; and (4) other miscellaneous tasks. The

Trustee has reviewed Mr. Leslie’s time records.

        7.      The Trustee requests authority to pay Mr. Leslie $1,575 for services

rendered to the estate, which is $75/hour at 21 hours.

                                EMERGENCY RELIEF REQUESTED

        8.      Pursuant to Bankruptcy Local Rule 9013-1(i), the Trustee requests

emergency consideration of this motion. Mr. Leslie has been working for the Trustee

without pay and needs his wages. There is no reason for delay.

                                             CONCLUSION

        WHEREFORE, the Trustee prays that the Court grant the relief; that the Court

enter an order allowing him to pay Sam Leslie $1,575.00, that emergency consideration

be granted; and that he be granted such other and further relief as the Court deems proper.




TRUSTEE’S APPLICATION FOR AUTHORITY TO PAY ROUTINE ADMINISTRATIVE EXPENSES          PAGE | 3
        Case 19-34548 Document 120 Filed in TXSB on 12/17/19 Page 4 of 5



Dated: December 17, 2019


                                                 Respectfully submitted,

                                                 MCDOWELL HETHERINGTON LLP

                                                 By: /s/ Jarrod B. Martin

                                                 Jarrod B. Martin
                                                 Texas Bar No. 24070221
                                                 1001 Fannin Street
                                                 Suite 2700
                                                 Houston, TX 77002
                                                 P: 713-337-5580
                                                 F: 713-337-8850
                                                 E: Jarrod.Martin@mhllp.com

                                                 Counsel for Christopher R. Murray,
                                                 Chapter 7 Trustee

                                 CERTIFICATE OF SERVICE


        The undersigned certifies that on December 17, 2019 a true and correct copy of

the foregoing Application was served electronically on all parties registered to receive

electronic notice of filings in this case via this Court’s ECF notification system.




                                                 /s/ Jarrod B. Martin
                                                 Jarrod B. Martin




TRUSTEE’S APPLICATION FOR AUTHORITY TO PAY ROUTINE ADMINISTRATIVE EXPENSES            PAGE | 4
        Case 19-34548 Document 120 Filed in TXSB on 12/17/19 Page 5 of 5



              CERTIFICATION PURSUANT TO LOCAL RULE 9013-1(i)

       I certify that the facts underlying the request for expedited relief are accurate to
the best of my knowledge.



                                                           /s/ Jarrod B. Martin

                                                           Jarrod B. Martin




TRUSTEE’S APPLICATION FOR AUTHORITY TO PAY ROUTINE ADMINISTRATIVE EXPENSES            PAGE | 5
